DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The application is now in condition for allowance.  
Allowable Subject Matter
Claims 1-20 is/are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-20 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach  

“A pneumatically-actuated fuel filling device, the device comprising: a valve assembly; a pneumatic valve disposed in the valve assembly, … wherein the valve assembly comprises at least one pressure tube and at least one corresponding pressure chamber coupled to the at least one pressure tube … a fuel tank … each pressure chamber at least partially submerged in a fuel in the fuel tank such that in response to the fuel in the fuel tank reaching an overfilled condition and at least partially submerging the pressure chamber, a pressure switch actuates the pneumatic valve.” 

as within the context of the claimed invention as disclosed and within the context of the other limitations present in independent claim 1; 
the prior art of record does not teach 

“A method for delivering fuel, the method comprising: coupling a bulk supply tank to an equipment tank via a fuel valve assembly; … the fuel valve assembly comprising one or more pressure tubes and one or more corresponding pressure chambers … at least one pressure chamber at least partially submerged in a fuel in the equipment tank, … measure pressures associated with different fuel levels inside the equipment tank; providing a pneumatic control valve actuatable in response to conditions detected by the pressure tubes.” 

as within the context of the claimed invention as disclosed and within the context of the other limitations present in independent claim 10; and 
the prior art of record does not teach 

“A system for delivering fuel to a fuel tank of equipment of a device at a work site, the system comprising: a remote fuel bulk storage tank; an equipment fuel storage tank; a fuel supply line … a valve disposed in the fuel supply line … a mechanical sensor coupled to the equipment fuel storage tank and disposed at least partially within the equipment fuel storage tank to pneumatically detect a level of fuel inside the equipment fuel storage tank and pneumatically coupled to the valve to control its operation, the mechanical sensor including at least one pressure chamber coupled to at least one pressure tube, the at least one pressure chamber at least partially submerged by a fuel in the equipment fuel tank.” 

as within the context of the claimed invention as disclosed and within the context of the other limitations present in independent claim 17.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
1.) U.S. Patent No. 2,446,548 (Norman), which discloses a float valve. 
2.) U.S. Patent No. 4,040,455 (Swain at al.), which discloses a filling system. 
3.) U.S. Patent No. 7,487,793 (Schmitz et al.), which discloses a liquid level gauge. 
4.) U.S. Patent No. 7,938,151 (Höckner), which discloses a safety device to prevent overfilling. 
5.) U.S. Patent No. 9,586,805 (Shock), which discloses a mobile distribution station. 
6.) U.S. Patent No. 9,08,529 (Klughart), which discloses a fuel management system. 
7.) U.S. Patent Application Publication No. 2007/0125162 (Ghazi et al.), which discloses a liquid-level measuring spout. 
8.) U.S. Patent Application Publication No. 2008/0302439 (Spanke et al.), which discloses a filling level measurement device. 
9.) U.S. Patent Application Publication No. 2011/0197994 (Home), which discloses a fluid level indicator. 
10.) U.S. Patent Application Publication No. 2013/0092851 (Sakiya), which discloses a liquid level indicating device. 
11.0 U.S. Patent Application Publication No. 2018/0312391 (Borg), which discloses a pneumatic operated tank filling system. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758. The examiner can normally be reached Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753